Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (hereinafter “Agreement”) is entered into this
6th day of April, 2012 between Sequenom, Inc. (hereinafter “BUYER”), a Delaware
corporation having a principal place of business at 3595 John Hopkins Court, San
Diego, California 92121, and Helicos Biosciences Corporation (hereinafter
“SELLER”), a Delaware corporation having a principal place of business at One
Kendall Square, Suite B2002, Cambridge, Massachusetts 02139.  BUYER and SELLER
are hereinafter jointly referred to as the “PARTIES” and individually referred
to as a “PARTY.”

 

WHEREAS, SELLER owns United States Patent Application Serial Nos. 12/709,057 and
12/727,824 and certain proprietary materials related thereto;

 

WHEREAS, BUYER wishes to acquire, by purchase and assignment, all right, title,
and interest in and to the assets; and

 

WHEREAS, SELLER has engaged with several bidders to sell these assets and has
agreed to sell these assets to BUYER for the purchase price set forth below,
which the PARTIES acknowledge and agree is a fair price for the assets.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the PARTIES hereby agree as follows:

 

ARTICLE 1.  DEFINITIONS

 

As used above and throughout this Agreement, the definitions of the following
terms shall have the meanings set forth below:

 

1.1           Allocation Schedule — shall have the meaning provided in
Section 2.5.

 

1.2           Ancillary Agreements — means: The Bill of Sale and IP Assignment
Agreement.

 

1.3           Closing — means:  The closing of the sale of the Purchased Assets
to BUYER.

 

1.4           Closing Date—means: The date upon which Closing occurs.

 

1.5           IP—means: United States Patent Application Serial Nos. 12/709,057
and 12/727,824, and any provisional applications and applications for
certificates of invention related thereto, any patents issuing from any such
patent applications (including certificates of invention), all patents and
patent applications based on, corresponding to, or claiming the priority
date(s) of any of the foregoing (including foreign counterparts), any reissues,
substitutions, confirmations, registrations, validations, re-examinations,
additions, continuations, continuations-in-part, requests for continued
examination, or divisions of or to any of such patent applications, term
extensions and supplementary protection certificates related to any such patent
applications.

 

--------------------------------------------------------------------------------


 

1.6           Law — means: Any law (including common law), statute, regulation,
ordinance, rule, order, decree, judgment, consent decree, settlement agreement
or governmental requirement enacted, promulgated, entered into, agreed or
imposed by any governmental authority.

 

1.7           Liability — means: Any debt, liability, commitment and obligation
of any kind, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, asserted or not asserted,
known or unknown, determined, determinable or otherwise, whenever or however
arising (whether arising out of any contract or tort based on negligence or
strict liability) and whether or not the same would be required by United States
generally accepted accounting principles to be reflected in financial statements
or disclosed in the notes thereto.

 

1.8           Lien — means: Any mortgage, lien (except for any lien for taxes
not yet due and payable), charge, restriction, pledge, security interest,
license, option, right of first refusal, voting trust, voting agreement,
transfer restriction, call, claim or right of any third party.

 

1.9           Purchase Price — shall have the meaning provided in Section 2.4.

 

1.10         Purchased Assets—means: (i) the IP; (ii) all rights of SELLER under
each agreement executed by any employee, officer, or consultant of SELLER
regarding confidentiality of the IP and proprietary information relating
specifically to the IP and/or assignment or other transfer of rights in the IP;
(iii) all claims (including claims for past infringement or misappropriation)
and causes of action of SELLER against any person or entity (regardless of
whether or not such claims and causes of action have been asserted by SELLER)
with respect the IP; and (iv) all books, records, files and data of SELLER
relating to the IP.

 

1.11         Taxes — means: All taxes, charges, fees, duties (including customs
duties), levies or other assessments, including income, gross receipts, net
proceeds, ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, value added, stamp, leasing, lease,
user, transfer, unclaimed property and escheat obligations, fuel, excess
profits, occupational, interest equalization, windfall profits, license,
payroll, environmental, capital stock, disability, severance, employee’s income
withholding, other withholding, unemployment and Social Security taxes, which
are imposed by any governmental authority, and such term shall include any
interest, penalties, assessments, deficiencies or additions to tax attributable
thereto.

 

1.12         Tax Return — means: Any report, return or other information
required to be supplied to a governmental authority in connection with any
Taxes.

 

ARTICLE 2.  ASSET PURCHASE AND ASSIGNMENT

 

2.1           On the terms and subject to the conditions set forth in this
Agreement, at the Closing, SELLER shall sell, convey, transfer, assign and
deliver to BUYER, and BUYER shall purchase from SELLER, free and clear of all
Liens, all of the right, title and interest of SELLER in and to all of the
Purchased Assets. BUYER is not purchasing any assets of SELLER other than the
Purchased Assets.

 

2.2           To the extent delivery of all books, records or other materials
constituting Purchased Assets is not completed at Closing, SELLER will use
reasonable efforts to deliver such material as soon as possible after Closing.

 

2.3           BUYER shall not assume or otherwise be liable in respect of any
Liability of SELLER.

 

--------------------------------------------------------------------------------


 

2.4           Subject to the terms and conditions of this Agreement, on the
Closing Date, in consideration for the sale, assignment, transfer, conveyance
and delivery to BUYER of the Purchased Assets and executed Ancillary Agreements,
BUYER shall pay to SELLER (or its designee) on the Closing Date one million
three hundred thousand U.S. dollars ($1,300,000 (USD)) (the “Purchase Price”). 
The Purchase Price shall be paid by delivery of an amount of cash payable by
wire transfer of immediately available funds on the Closing Date to the account
specified by SELLER.

 

2.5           The Purchase Price shall be allocated among the Purchased Assets
in a manner reasonably determined by BUYER and delivered to SELLER (the
“Allocation Schedule”), provided that the Allocation Schedule complies with the
Internal Revenue Code of 1986 and other applicable law. Each of SELLER and BUYER
shall (i) timely file all forms (including IRS Form 8594) and Tax Returns
required to be filed in connection with the Allocation Schedule, (ii) be bound
by such allocation for purposes of determining Taxes, (iii) prepare and file its
Tax Returns on a basis consistent with such allocation and (iv) take no position
inconsistent with such allocation on any applicable Tax Return.  Each of BUYER,
on the one hand, and SELLER, on the other hand, will provide the other with
copies of IRS Form 8594 and any required exhibits thereto, consistent with the
Allocation Schedule.  In the event that the allocation set forth on the
Allocation Schedule is disputed by any Tax authority, the PARTY receiving notice
of such dispute shall promptly notify the other PARTY hereto concerning the
existence of, material developments regarding, and resolution of such dispute.

 

ARTICLE 3.  BUYER’S REPRESENTATIONS AND WARRANTIES

 

BUYER hereby represents and warrants to SELLER that the statements contained in
this Article 3 are true, correct and complete as of the Closing Date.

 

3.1           BUYER hereby represents and warrants to SELLER that (a) the
execution and delivery of this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of BUYER, and no other
proceedings on the part of BUYER are necessary to authorize this Agreement and
the Ancillary Agreements or to consummate the transactions contemplated hereby;
(b) this Agreement and the Ancillary Agreements have been duly and validly
executed and delivered by BUYER and constitute the legal, valid, and binding
agreements of BUYER, enforceable against BUYER in accordance with their terms;
and (c) BUYER is a corporation duly organized, validly existing, and in good
standing under the Laws of the State of Delaware.

 

3.2           BUYER hereby represents and warrants to SELLER that, upon BUYER’s
belief, the Purchase Price represents fair value for the Purchased Assets.

 

3.3           Except for the representations and warranties provided in this
Article 3, or otherwise expressly provided in this Agreement or the Ancillary
Agreements, BUYER makes no representations and warranties of any kind or any
nature, whether expressed or implied.

 

ARTICLE 4.  SELLER’S REPRESENTATIONS AND WARRANTIES

 

SELLER hereby represents and warrants to BUYER that the statements contained in
this Article 4 are true, correct and complete as of the Closing Date.  Except as
set forth in the Disclosure Schedule delivered by SELLER on the Closing Date:

 

--------------------------------------------------------------------------------


 

4.1           SELLER hereby represents and warrants to BUYER that (a) the
execution and delivery of this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of SELLER, and no other
proceedings on the part of SELLER are necessary to authorize this Agreement or
the Ancillary Agreements or to consummate the transactions contemplated hereby;
(b) this Agreement and the Ancillary Agreements have been duly and validly
executed and delivered by SELLER and constitute the legal, valid, and binding
agreements of SELLER, enforceable against SELLER in accordance with their terms;
and (c) SELLER is a corporation duly organized, validly existing, and in good
standing under the Laws of the State of Delaware.

 

4.2           No consent, authorization or approval of, filing or registration
with, waiver of any right of first refusal or first offer from, or cooperation
from, any governmental authority or any other person or entity not a party to
this Agreement is necessary in connection with the execution, delivery and
performance by SELLER of this Agreement and the Ancillary Agreements or the
consummation by SELLER of the transactions contemplated hereby or thereby.

 

4.3           The execution, delivery and performance by SELLER of this
Agreement and the Ancillary Agreements and the consummation by SELLER of the
transactions contemplated hereby and thereby do not and will not (i) violate any
Law applicable to SELLER; (ii) violate or conflict with, result in a breach or
termination of, constitute a default or give any third party any additional
right (including a termination right) under, or result in the creation of any
Lien upon any of the Purchased Assets under, any contract to which SELLER is a
party or by which any of the Purchased Assets are bound; or (iii) violate or
conflict with any provision of any of the articles of incorporation, bylaws or
similar organizational instruments of SELLER or any shareholder agreement.

 

4.4           SELLER has good and valid record and marketable title to, is the
lawful owner of, the Purchased Assets, free and clear of any Lien.  SELLER has
the full right to sell, convey, transfer, assign and deliver the Purchased
Assets to BUYER, and, at and as of the Closing, SELLER will convey the Purchased
Assets to BUYER by deeds, bills of sale, and instruments of assignment and
transfer, as applicable, effective to vest in BUYER, and BUYER shall have, good
and valid record and marketable title to all of the Purchased Assets, free and
clear of all Liens.

 

4.5           All of the IP is owned by SELLER free and clear of all Liens, and
the IP is not subject to any license, royalty or other agreement. SELLER has not
granted any license nor is it obligated to pay or receive any royalty in respect
of any IP.  None of the IP has been or is the subject of any pending or, to
SELLER’s knowledge, threatened litigation or claim of infringement or
misappropriation or any reissue, re-examination or opposition proceeding.  Each
current and former employee, independent contractor and consultant of SELLER is
a party to a written agreement with SELLER that has accorded SELLER full,
effective, exclusive and original ownership of the IP arising or relating to
their respective work, services and/or relationship with or for SELLER.  Neither
the execution, delivery or performance of this Agreement or the Ancillary
Agreements nor the consummation of any of the transactions under this Agreement
will, with or without notice or the lapse of time, result in or give any other
party the right or option to cause or declare a loss of, or Lien on, any IP, or
the release, disclosure or delivery of any IP by or to any escrow agent or other
party.

 

4.6           The SELLER is not a party to or bound by any agreement entered
into in any administrative, judicial or arbitration proceeding with any third
party or governmental or other authority with respect to the Purchased Assets.

 

--------------------------------------------------------------------------------


 

4.7           SELLER hereby represents and warrants to BUYER that, upon SELLER’s
belief, the Purchase Price represents fair value for the Purchased Assets.

 

4.8           SELLER hereby represents and warrants to BUYER that (a) SELLER has
adequate financial resources to cover its debts and liabilities except as
disclosed in its recent Annual Report on Form 10-K filed with the Securities and
Exchange Commission on March 30, 2012, and (b) the transactions contemplated by
this Agreement and the Ancillary Agreements will not render SELLER insolvent.

 

4.9           Except for the representations and warranties provided in this
Article 4, or otherwise expressly provided in this Agreement or the Ancillary
Agreements, SELLER makes no representations and warranties of any kind or any
nature, whether expressed or implied.

 

ARTICLE 5.  COVENANTS

 

5.1           BUYER and SELLER hereby agree to waive the compliance by either
PARTY with the so called “bulk sales” provisions of Article 6 of the Uniform
Commercial Code as it is in effect in the states where Purchased Assets may be
located, and any other “bulk transfer” laws of any jurisdiction that may be
applicable to the transactions contemplated by this Agreement.

 

5.2           Following the Closing, SELLER shall, and shall cause its
representatives, advisors, consultants and affiliates to, keep confidential and
not, directly or indirectly, divulge to any person or entity or use for their
own benefit, any confidential information included in the Purchased Assets,
except for disclosures requested or required by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process, and then only in accordance with the
procedure hereinafter described, or otherwise required by Law.  In the event
that SELLER or any of its representatives, advisors, consultants or affiliates
is requested or required by oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand, or similar process to disclose any such confidential information, such
party shall notify BUYER of the request or requirement so that BUYER may seek an
appropriate protective order or waive compliance with the provisions of this
Section 5.2.

 

ARTICLE 6.  NON-EXCLUSIVE LICENSE

 

6.1           SELLER hereby grants and BUYER accepts a perpetual, irrevocable,
royalty-free, fully paid, non-exclusive, fully transferable (with a right to
sublicense), worldwide license to the IP to practice the IP for any purpose.

 

6.2           All rights and licenses granted under this Article 6 by SELLER
are, and will otherwise be deemed to be, for purposes of Section 365(n) of the
U.S. Bankruptcy Code, licenses of right to “intellectual property” as defined
under Section 101 of the U.S. Bankruptcy Code.  The PARTIES agree that BUYER, as
licensee of such rights under this Agreement, will retain and may fully exercise
all of its rights and elections under the U.S. Bankruptcy Code.  The PARTIES
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against SELLER under the U.S. Bankruptcy Code, BUYER will be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and
same, if not already in its possession, will be promptly delivered to BUYER
(i) upon any such commencement of a bankruptcy proceeding upon their written
request therefor, or (ii) if not delivered under (i) above, following the
rejection of this Agreement by or on behalf of SELLER upon written request
therefor by BUYER.

 

--------------------------------------------------------------------------------


 

ARTICLE 7.  DELIVERIES AT CLOSING

 

7.1           At the Closing, SELLER shall duly execute and deliver to BUYER
each of the following Ancillary Agreements: (i) Bill of Sale and (ii) IP
Assignment Agreement.

 

7.2           At the Closing, SELLER shall duly execute, as applicable, and
deliver to BUYER an affidavit from SELLER stating, under penalty of perjury,
SELLER’s U.S. taxpayer identification number and that SELLER is not a “foreign
person” as defined in Section 1445 of the Code.

 

7.3           At the Closing, BUYER shall pay the Purchase Price and deliver to
SELLER such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements.

 

ARTICLE 8.  MISCELLANEOUS PROVISIONS

 

8.1           This Agreement shall bind and inure to the benefit of the
successors and assigns, if any, of the PARTIES hereto.

 

8.2           No failure on the part of any PARTY to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any PARTY
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.  No PARTY shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
PARTY; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

8.3           This Agreement and the Ancillary Agreements contain the entire
agreement between the PARTIES.  Any other representations or modifications
concerning this Agreement shall have no force or effect, except by subsequent
modification in writing signed by the PARTIES.

 

8.4           This Agreement, and all matters connected with the performance
thereof, shall be construed in accordance with the laws of the State of
California.  The PARTIES do not intend to violate any public policy, statute, or
common law; if any sentence, paragraph, clause, or combination of same is in
violation of any law, the PARTIES intend that such sentence, paragraph, clause,
or combination of the same shall be inoperative and the remainder of this
Agreement shall remain binding upon the PARTIES.  It is the intention of the
PARTIES to make this Agreement binding only to the extent that it may be
lawfully done under existing laws.

 

8.5           If any provision of this Agreement shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable.  If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

 

8.6           This Agreement does not create an agency or partnership
relationship between the PARTIES, and in no event shall either PARTY, or any of
its employees, agents, servants, or contractors be deemed

 

--------------------------------------------------------------------------------


 

agents or employees of the other PARTY.  Neither PARTY has any authority to bind
or obligate or incur any liability on behalf of the other, and no such authority
shall be implied.

 

8.7           Neither PARTY shall be held liable or responsible to the other
PARTY nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected PARTY, including, without limitation, fire, floods,
earthquakes, natural disasters, embargoes, war, acts of war (whether war is
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances or acts, omissions, or delays in acting by any
governmental authority.

 

8.8           Each PARTY shall be solely responsible for payment of all legal
fees and other expenses incurred on behalf of such PARTY in connection with this
Agreement and the transactions contemplated herein.

 

8.9           The remedies provided in this Agreement shall be cumulative and
shall not preclude the assertion or exercise of any other rights or remedies
available under Law, in equity or otherwise.

 

8.10         Any notice or other communication required or permitted to be
delivered to any PARTY under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such PARTY
below (or to such other address or facsimile telephone number as such PARTY
shall have specified in a written notice given to the other parties hereto):

 

If to BUYER, addressed as follows:

 

Sequenom, Inc.

3595 John Hopkins Court

San Diego, California 92121

Attention: Chief Executive Officer

Telephone:  (858) 202-9000

Facsimile:  (858) 202-9001

 

With a copy to:

 

Sequenom, Inc.

3595 John Hopkins Court

San Diego, California 92121

Attention: General Counsel

Telephone:  (858) 202-9000

Facsimile:  (858) 202-9001

 

If to SELLER, addressed as follows:

 

Helicos Biosciences Corporation

One Kendall Square, Suite B2002

Cambridge, Massachusetts 02139

 

--------------------------------------------------------------------------------


 

Attention:  Ivan Trifunovich – CEO and Jeff Moore – CFO

Telephone:  (617) 784-1800

Facsimile:  (617) 264-1700

 

With a copy to:

 

Casimir Jones, S.C.

2275 Deming Way

Suite 310

Middleton, WI 53562

Attention: David Casimir

Phone: (608) 662-1277

Fax: (608) 662-1276

 

8.11         This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

8.12         Except as required by Law, no PARTY shall make any announcement,
press release or other public statement relating in any manner to this
Agreement, the terms hereof or the relationship of the PARTIES hereto without
first obtaining the written consent of the other PARTY to the statements to be
made. Such consent shall not be unreasonably withheld or delayed.  The PARTIES
acknowledge and agree that each PARTY may make all public disclosures relating
to the transactions contemplated by this Agreement and the Ancillary Agreements
required under the applicable Laws of the Securities and Exchange Commission
without the other PARTY’s consent, and that, once made, such PARTY may continue
to make public disclosures containing the same or similar information.

 

8.13         Each of the parties hereto irrevocably waives any and all right to
trial by jury in any legal proceedings arising out of or relating to this
Agreement or the transaction contemplated hereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the PARTIES have affixed their signatures as of the date
given below.

 

BUYER:

Sequenom, Inc.

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

SELLER:

 

Helicos Biosciences Corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------